Citation Nr: 0911338	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  99-21 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for excision of an ischiorectal fistula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The Veteran served on active duty from August 1957 to May 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The Board previously denied this claim in decisions issued in 
December 2002 and February 2007.  The December 2002 Board 
decision was vacated in a decision of the United States Court 
of Appeals for Veterans Claims (Court) in June 2005, and the 
Court granted a joint motion to vacate the February 2007 
decision in May 2008.  The Board then remanded this case 
again in October 2008.  The requested development has been 
completed, and the case is again before the Board.


FINDING OF FACT

The evidence of record is insufficient to establish that 
informed consent was provided to the Veteran prior to his 
1981 VA surgery.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for excision of an ischiorectal fistula 
have been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.361, 17.32 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Compensation under 38 U.S.C.A. § 1151

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.  

38 U.S.C.A. § 1151 indicates that a showing of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997, as 
here.  The proximate cause of death must also be an event not 
reasonably foreseeable.  Id.  But see generally Brown v. 
Gardner, 513 U.S. 115 (1994) (for claims filed prior to 
October 1, 1997, a claimant is not required to show fault or 
negligence in medical treatment).

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the veteran and his 
representative, in compliance with 38 C.F.R. § 17.32 
(addressing informed consent and advance care planning).  
Minor deviations from the 38 C.F.R. § 17.32 requirements that 
are immaterial under the circumstances of a case will not 
defeat a finding of informed consent.  Consent may be express 
or implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The Board has reviewed the claims file and observes that the 
Veteran was hospitalized at a VA medical center in June 1981 
for incision and drainage of bilateral perirectal abscesses, 
which was accomplished the day following admission.  He was 
readmitted to the VA medical center in August 1981 and 
underwent a fistulectomy and unroofing of bilateral fistulous 
tracts for fistula in ano.  The wound was noted to be healing 
well following surgery, and the Veteran was found to have a 
normal sphincter tone, at the time of discharge.

Subsequently, in December 1981, the Veteran underwent a 
hemorrhoidectomy at the same VA medical center.  The 
Veteran's two prior surgeries were noted, and a physical 
examination was unremarkable except for external hemorrhoids 
and scars from the previous rectal surgeries.  The operation 
report shows that the internal sphincter was felt to be 
intact, but the external sphincter was divided and "was 
quite lapsed."  The report indicates that the external 
sphincter was compromised from the previous surgery.  
Postoperative prolapsing hemorrhoids were removed.  

A December 1993 private surgical report indicates that the 
Veteran had a previous anorectal surgery with scarring and 
protrusion of internal hemorrhoids, resulting in seepage.  
There was also occasional bleeding.


An October 1997 statement from a private colorectal surgeon 
indicates that the Veteran had reported his history of rectal 
problems, including a horseshoe fistula that was debrided, a 
VA-performed posterior midline fistulotomy with division of 
the sphincter, a hemorrhoidectomy, rubber band ligations in 
1993 and 1994, and drainage since the fistulotomy.  He 
indicated that, on average, he had about two incontinent 
episodes a day and wore a pad at all times.  The surgeon 
rendered an impression of fecal incontinence secondary to 
sphincter trauma from a fistulotomy and indicated that the 
Veteran would benefit from a sphincteroplasty, which would 
approximate the ends of the sphincter muscle and improve the 
Veteran's sphincter strength.

The Veteran underwent a VA examination in August 1998.  The 
VA examiner noted that it appeared that the Veteran's 
symptoms all started with his peri-rectal abscess and 
fistulotomy and then did not improve after hemorrhoidectomies 
or rubber band ligations.  The symptoms were noted to have 
improved "somewhat" following a private reconstructive 
procedure for his fecal incontinence in November 1997.  The 
examiner further indicated that it "seems chronologically" 
that the symptoms were certainly related to the first VA 
surgery.  In an addendum, the examiner noted that 
incontinence after such surgery was reasonably foreseeable 
but also stated that an opinion could not be rendered as to 
carelessness, negligence, or lack of skill.  The examiner did 
suggest that there were not necessarily errors in judgment.

In April 1999, another VA doctor opined that VA had properly 
treated the Veteran's condition and that the development of 
stool incontinence postoperatively was a known possible 
complication "that did not require negligence."  A further 
claims file review was conducted by the same doctor in May 
2001.  At that time, the doctor noted that severing of the 
external sphincter is an unfortunate, but reasonably 
foreseeable, consequence of the surgery.  The sphincter is 
very close to the area that needed to be cut and might well 
have been cut to best handle the original problem.  Abscesses 
would need to be cut open and drained completely, so an 
inadvertent cut of the sphincter was a foreseeable 
consequence of the surgery.

In the July 2005 Court decision and the May 2008 Joint Motion 
for Remand, particular emphasis was placed on the question of 
the existence of proof of informed consent for the 1981 
excision of an ischiorectal fistula.  In this regard, an 
August 2006 RO memorandum indicates that all procedures to 
obtain federal treatment records had been followed, but 
efforts to obtain the consent forms for surgical procedures 
from the facility where the surgery was performed were 
unsuccessful, and the forms were unavailable for review.

Consequently, a further VA examination was conducted in 
November 2008 to address whether VA treatment providers 
substantially complied with VA's informed consent 
requirements, as listed in 38 C.F.R. § 17.32.  As a result of 
the examination, a diagnosis of surgical excision and 
revision of ischiorectal fistula with residual fecal 
incontinence was rendered.  The examiner reviewed the claims 
file and found that the evidence in the claims file did not 
support informed consent for the surgical procedures in 1981.  
There was insufficient documentation in the records to show 
that the Veteran was afforded adequate notification, 
including  of complications, in order to provide consent of 
the procedures performed in June and August of 1981.  

In reviewing the above evidence, the Board must initially 
stress what is not shown in this case.  The VA opinions of 
record reflect that the Veteran's post-surgical complications 
were not the result of an event not reasonably foreseeable.  
Moreover, there is no indication that VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider, outside of the question of informed 
consent.

That notwithstanding, there is insufficient evidence to 
establish that VA furnished treatment with the informed 
consent of the Veteran, in compliance with 38 C.F.R. § 17.32.  
Efforts to locate documentation of informed consent have 
proven unsuccessful.  The Board cannot exclude the 
possibility that such documentation is unavailable on account 
of the considerable amount of time between the surgery itself 
and the Veteran's claim, much less the later initiation of 
efforts to retrieve documentation of informed consent.  
Regardless of the reason, the records concerning informed 
consent are unavailable.  Without the records concerning 
informed consent, the November 2008 VA examiner's opinion 
that the evidence in the claims file did not support informed 
consent for the surgical procedures in 1981, and that there 
is insufficient documentation in the records to support the 
Veteran was given adequate notification, including 
complications, is clearly supported by the record before the 
Board.  The Board finds this medical opinion to have 
substantial probative value in the absence of evidence to the 
contrary.  See generally Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Moreover, due to the absence of records concerning the 
pertinent informed consent, the Board also notes that the 
record necessarily does not reflect "[m]inor deviations" 
from the 38 C.F.R. § 17.32 requirements that were immaterial; 
the record also does not show that consent in this instance 
was express or implied as specified under 38 C.F.R. 
§ 17.32(b), as in emergency situations.  38 C.F.R. 
§ 3.361(d)(1).

Given that the record does not establish compliance with the 
informed consent procedures of 38 C.F.R. § 17.32, there is a 
basis for entitlement to compensation under 38 U.S.C.A. 
§ 1151 based upon 38 C.F.R. § 3.361(d)(1)(ii).  The claim is 
thus granted in full.

II.  Duties to notify and assist

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements, 
found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board 
is also cognizant that the Veteran's representative, in a 
February 2009 brief, asserted the need for obtaining quality-
assurance records in this case and noted that VA's 
departmental instruction that such records are confidential 
and cannot be used in section 1151 claims violates 
38 U.S.C.A. § 5103A(c)(2). 

Nevertheless, given the Board's fully favorable disposition 
of the matter on appeal, no further notification or 
assistance in developing the facts pertinent to this limited 
matter, including that requested in the February 2009 brief, 
is required at this time.  Indeed, any such action would 
result only in delay.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
excision of an ischiorectal fistula is granted.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


